Citation Nr: 0638021	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from February 1967 to 
March 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that assigned 
an evaluation of 50 percent, but not more, for the 
appellant's post-traumatic stress disorder (PTSD) disability.


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by such symptoms as 
poor frustration tolerance, nightmares, impaired sleep, 
depression, passive thoughts of suicide, feelings of 
hopelessness, thoughts about death, poor hygiene, survivor 
guilt, some mild short-term memory impairment, intrusive 
memories, emotional numbing, explosiveness, hypervigilance 
and social isolation.

2.  A VA medical opinion dated in January 2003 indicates that 
the appellant's ethanol dependence is directly related to his 
PTSD.

3.  A VA medical opinion dated in January 2003 indicates that 
the appellant's PTSD is productive of total occupational and 
social impairment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a 100 percent rating for the PTSD disability 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim by the correspondence from the RO dated in December 
2002, and April 2003.  These documents informed the appellant 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  

In those documents, the RO informed the appellant about what 
was needed to establish an increased rating for his PTSD 
disability.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained the appellant's VA medical records.  
The appellant was afforded a VA examination.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Although the RO did not advise the veteran of such 
information, the entire period from the date of the claim 
until the present is under appellate review for an increased 
evaluation for the PTSD disability.  The appellant was also 
provided with notice as to the clinical findings needed for 
higher evaluations for that disability, as well as the 
assistance VA would provide.  Therefore, proceeding with this 
matter in its current procedural posture would not inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased ratings for his psychiatric 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

In a May 2000 Social Security Administration disability 
benefits decision issued by an Administrative Law Judge 
(ALJ), the appellant was found to have not worked since July 
1995.  The ALJ also found that the appellant's PTSD affected 
his ability to maintain social functioning and that he was 
unable to function in a work or work-like setting.  The ALJ 
further found that the appellant's PTSD was the reason for 
the appellant's drinking and that, even if the appellant were 
to stop drinking, his PTSD would continue to disable the 
appellant from working.  There is no clinical evidence of any 
improvement in the appellant's condition thereafter, 
particularly in light of his October 2002 homelessness and 
psychiatric hospitalization.

In October 2002, the appellant was admitted to a VA facility 
for detoxification treatment for ethanol dependence.  On 
mental status examination, he denied hallucinations.  He also 
denied suicidal and homicidal ideation/intent.  There was no 
evidence of disordered thinking.  

Review of the appellant's subsequent VA outpatient mental 
health treatment records reveals that he reported, in October 
2002, having much difficulty with frustration tolerance, as 
well as difficulty with socialization, planning before acting 
and decision-making.  The appellant said, also in October 
2002, that he did not do well in crowds.  He had no evidence 
of psychosis at that time. 

The appellant underwent a VA psychiatric examination in 
January 2003; the examiner reviewed the claims file.  The 
appellant's symptoms included sleep impairment, passive 
suicidal thoughts, depressed mood, feelings of hopelessness, 
thoughts about death, poor hygiene, survivor guilt, some mild 
short-term memory impairment, intrusive memories, emotionally 
numbing, explosiveness, hypervigilance and social isolation.  
The examiner rendered Axis I diagnoses of PTSD, ethanol 
dependence and depressive disorder, not otherwise specified 
and assigned a GAF score of 50.  The examiner stated that the 
appellant's alcoholism was directly related to his PTSD and 
that it was impossible to give a separate GAF for each Axis I 
diagnosis without resort to speculation because the 
conditions were all intertwined.  The examiner further stated 
that the appellant was vulnerable to relapse and that it was 
doubtful that he would be able to obtain and maintain 
employment.

The evidence thus establishes that there is total 
occupational and social impairment due to the appellant's 
PTSD disability in that he is unable to maintain employment.  
The appellant also has a seriously impaired ability to 
maintain social functioning.  Support for this conclusion 
that the appellant has total occupational and social 
impairment due to his PTSD disability is found in the 
commentary provided when the criteria used to evaluate mental 
disorders were amended in October 1996.  Specifically, it was 
noted that PTSD was not to be rated under a separate formula 
based on the frequency of symptoms particular to PTSD.  
Rather, the comments noted that, it is not the symptoms, but 
their effects, that determine the level of impairment.  See 
61 Fed. Reg. 52,697 (October 8, 1996).  Furthermore the 
severity of the effects of a mental disorder determine the 
rating, and that to be assigned a 100 percent rating, a 
mental disorder must cause total occupational and social 
impairment.  Id.  The evidence shows that the effects of the 
appellant's mental disorder do indeed cause total 
occupational and social impairment.  Therefore, entitlement 
to a 100 percent disability rating for PTSD is granted


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


